                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RICO I. HAIRSTON,

                         Plaintiff,

        v.                                           Civil Action 2:18-cv-378
                                                     Magistrate Judge Jolson

MRS. MARIA, et al.,

                         Defendants.


                                       OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion to Grant Supplemental Complaint and

Serve Defendants (Doc. 44), Defendants’ Motion for Judgment on the Pleadings (Doc. 47),

Defendants’ Motion for a Stay of Discovery (Doc. 49), Plaintiff’s Motion to Appoint Counsel (Doc.

50), and Plaintiff’s Motion to Strike (Doc. 51). For the reasons that follow, Defendants’ Motion

for Judgment on the Pleadings (Doc. 47) is GRANTED in part and DENIED in part.

Specifically, Defendants’ Motion for Judgment on the Pleadings is denied with respect to (1)

Plaintiff’s deliberate indifference claim against Defendants Grimm, Hitch, and Maria and (2)

Plaintiff’s First Amendment retaliation claim against Defendant Tyler. Defendant’s Motion for

Judgment on the Pleadings is granted with respect to all other claims.

        However, the Court GRANTS Plaintiff 30 days in which to file an Amended Complaint

consistent with this Opinion and Order. Plaintiff’s Amended Complaint should address the

following claims only:

    •    His deliberate indifference claim against Defendants Grimm, Hitch, and Maria, see infra
         at 7–10;

    •    His conditions-of-confinement claim against Defendant Brown, Defendant John Doe,
           Defendant Grimm, Defendant Maria, and Defendant Hitch, see infra at 10–14;

      •    His Fourteenth Amendment Due Process claim based on his confinement in administrative
           segregation, see infra at 15–16; and

      •    His First Amendment retaliation claim against Defendant Tyler, see infra at 18–21.

          Plaintiff’s Motion to Grant Supplemental Complaint and Serve Defendants (Doc. 44) and

Motion to Strike (Doc. 51) are DENIED. Plaintiff’s Motion to Appoint Counsel (Doc. 50) is

DENIED without prejudice. Defendants’ Motion to Stay Discovery (Doc. 49) is DENIED as

moot.

 I.        BACKGROUND

          Plaintiff is an inmate proceeding pro se against the following Defendants: Lieutenant Tyler,

Lieutenant Shasteen, Correctional Officers Eyre, Grimm, and Hitch, Nurse Maria, Mental Health

Supervisor Brown, and Sergeant John Doe. (See generally Doc. 8). Plaintiff’s complaint raises a

several (perhaps unrelated) claims and is difficult to follow, particularly with respect to the timing

of the alleged incidents.

          At the time Plaintiff filed his Complaint, he was housed at the Correctional Reception

Center. (Id. at 1). On February 28, 2018, Plaintiff alleges that he was placed in “the hole under

investigation for undisclosed reasons.” (Id. at 9). He asserts that, on that day, correctional officers

informed other inmates of his location, so they could verbally harass him because he was convicted

of a sex crime. (Id. at 9). Plaintiff alleges that “for 3 days[,] inmates on this unit [were] yelling

out their doors calling [him] a ‘f***ing chomo’ ‘baby rapist’ ‘toucher’” and telling him he was

going to be “touched” and that his sister or daughter would be raped. (Id. at 9). Plaintiff also claims

that the inmates threatened to hack his J-Pay account and “harass [his] family and let [him] know

they are going to have [him] ‘touched’ by sending out an S.O.S. (stab on sight) to every prison in

Ohio.” (Id. at 10).

                                                   2
        Plaintiff later alleges that he received a ticket on March 5, 2018, and went before the Serious

Misconduct Panel on March 12, 2018, which resulted in continuous housing in “the hole.” (Id. at

12). He asserts that Lieutenant Tyler told him to “get comfortable,” because he would be in the

hole for years. (Id.).

        Plaintiff alleges that, at some point, he requested to be on suicide watch and submitted

informal complaints asking to be separated from the harassing inmates. (Id. at 10). Plaintiff’s cell

location was changed first to Cell 2112, and then to Cell 2104. (Id.). Plaintiff states that Cell 2104

had no working sink, and that his complaints about it were disregarded. (Id.). Plaintiff contends

that the harassment continue, with fellow inmates telling him “your sister sent us stamps on J-Pay

and pictures, we told her we was in here for murder and that we was going to get you touched. I

told that b***h to send us pictures then I cussed that b***h out.” (Id.). Plaintiff again asked for

suicide watch, filed an informal complaint, and requested that he be separated from the harassing

inmates. (Id. at 11).

        Plaintiff alleges that, on March 20, 2018 at approximately 2:30 p.m., he was placed in Cell

1210, which “was covered in black mold, feces, urine, and asbestos” on “the sink walls, and the

entire ceiling.” (Id. at 3; see also id. at 11). Plaintiff contends that he complained to the prison

staff, including Defendants, but his plea fell on deaf ears. (Id. at 3).

        Beginning at approximately 9:00 p.m., Plaintiff threatened repeatedly that, if he was not

removed from the cell, he was going to take his own life. (Id.). Plaintiff alleges that the prison staff

ignored his pleas. (Id.). More specifically, Plaintiff avers:

        I tell Correctional Officer Mr. Grimm “I’m going to kill myself.” He says, “okay,”
        then walks away. He never reports this to anyone nor does he contact medical, or
        his supervisor.

        Time goes by, I’d say about an hour and fifteen minutes by this time it’s 3rd shift;
        about 10:15 p.m. and Correctional Officer Mr. Hitch comes past my cell, and as he

                                                   3
        approaches my cell, I tell him, “Look, I’m going to kill myself, take me out of this
        cell.” I ask him did 2nd shift tell him, and he says “No.” He then says, “Okay, hold
        on,” and leaves to report this to Nurse Maria.

        Nurse Maria approached my cell, and as I begin to tell her I’m going to commit
        suicide … she cuts me off and states, “I don’t give a shit, go ahead and do it, they
        come thru every 20 minutes, your [sic] on a suicide floor, we’ll deal with it when it
        happens.” Then she walks away, comes back about one minute later and says
        something else but I start to yell for the Correctional Officer Mr. Hitch and scream[ ]
        for help.

(Id. at 3–4).

        Plaintiff then describes the actions he took in an effort to take his own life:

        I then put toilet paper on my window and start planning a way to hang myself with
        my towel. Correctional Officer Mr. Hitch walks up to my cell door, starts to bang
        on the door and then pops the food trap slot open. He then states, “This is the easiest
        way to get sprayed, just wait until a ‘white shirt’ walks around.”

        I then proceed to rip my towel, start making a nosse [sic], rig it in the vent above the
        door and hang myself!

(Id. at 4).

        Plaintiff does not explain how he survived, but he reiterates that the prison staff ignored

him:

        The Correctional Officer Mr. Hitch walked past my cell door every 30 minutes and
        just looks at me and keeps walking as I’m hanging, choking to death. I had ripped
        my towel, made a nosse [sic] and was attempting to “go ahead and do it” as Nurse
        Maria advised me, and Correctional Officer Mr. Hitch just kept walking past my cell
        door with deliberate indifference, dereliction of duty, and malice.

(Id.). Based on these allegations, Plaintiff contends that Defendants were deliberately indifferent

to his serious medical needs. (Id.).

        Plaintiff asserts that he filed an informal complaint on March 23, 2018, but it was not

resolved to his satisfaction. (Id. at 5). Plaintiff then filed a second grievance reasserting the same

facts and requesting that prison officials check the audio recording. (Id.). This grievance likewise

was not resolved to Plaintiff’s satisfaction, prompting him to file this lawsuit on April 24, 2018.

                                                   4
(Id.).

         Plaintiff submitted health services requests before he filed suit, on March 24 and 26, 2018,

complaining of dizzy spells, migraines, and coughing up blood. (Id.). Plaintiff was examined on

March 27, 2018, but he nonetheless maintains that Defendants demonstrated deliberate indifference

to his medical needs and that he was subjected to unsafe conditions. (Id.).

         Plaintiff also complains that he was denied the right to make a legal call at the beginning of

April 2018. (Id. at 11). He alleges that, on April 4, 2018, he received a false conduct report from

Lieutenant Tyler “where he lies and says I called him a ‘b***h ni**a’ and told him ‘I was going to

spit in his face’ and that ‘the flood gates are open.’” (Id.). Plaintiff had a Rules Infraction Board

hearing the same day. (Id.).

         Plaintiff states that, during the hearing, he denied making the statements and called a fellow

inmate as a witness. (Id.). He also claims that Lieutenant Tyler snuck into the Rules Infraction

Board room, despite regulations stating that he should not be included in deliberations. (Id. at 5,

13). Plaintiff continues:

         [w]hen I was called back into the RIB room, Lieutenant Shasteen states, “because
         you didn’t allow Lieutenant Tyler to be present, we are going to have to find you
         guilty. . . .” I then ask him, “did Lieutenant Tyler just come in here?” He says . . .
         “well . . . yeah . . . , theres [sic] two cameras right there . . . one, two, this is his
         office, I can’t stop him from coming in here.

(Id. at 5) (alterations in original). Plaintiff claims that he was improperly given a 30-day phone and

J-Pay restriction, his mail is not being sent out, and he is being denied legal assistance because

Lieutenant Tyler seeks to “cut all [his] communication off from the outside world. . . .” (Id. at 12).

         Based upon all of those allegations, Plaintiff sets forth the following as his legal claims:

         The harassment, retaliation, deliberate indifference, discrimination, racial slurs,
         denial of access to the court, [and] due process violations, constituted cruel and
         unusual punishment and violated Plaintiff[’s] 1st Amendment, 8th Amendment, and
         14th Amendment rights to the … United States Constitution.

                                                    5
 (Id. at 13).

 II.     MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 47)

        A.      Standard of Review

        The Federal Rules of Civil Procedure provide that, “after the pleadings are closed—but

early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ.

P. 12(c). “Judgment may be granted under Rule 12(c) where the moving parties clearly establish

that no material issue of fact remains to be resolved and that they are entitled to judgment as a

matter of law.” Williamson v. Recovery Ltd. P’ship, No. 2:06-CV-292, 2010 WL 3769136, at *2

(S.D. Ohio Sept. 24, 2010) (citations omitted).

        In examining a motion for judgment on the pleadings under Rule 12(c), the Court uses the

same standard of review applied to a Rule 12(b)(6) motion to dismiss for failure to state a claim.

Mixon v. State of Ohio, 193 F.3d 389, 399–400 (6th Cir. 1999). Accordingly, the Court “must

construe the complaint in a light most favorable to plaintiffs, accept all well-pled factual

allegations as true, and determine whether plaintiffs undoubtedly can prove no set of facts in

support of those allegations that would entitle them to relief.” Bishop v. Lucent Tech., Inc., 520

F.3d 516, 519 (6th Cir. 2008) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005)). To

survive a motion for judgment on the pleadings, the “complaint must contain either direct or

inferential allegations respecting all material elements to sustain a recovery under some viable

legal theory.” Bishop, 520 F.3d at 519 (internal quotation marks omitted). Consequently, a

complaint that consists of “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action” is insufficient. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                                  6
         B.     Analysis

         Although his Complaint is difficult to follow, Plaintiff appears to bring the following

claims: (1) deliberate indifference to serious medical needs in violation of the Eighth Amendment,

(2) inhumane conditions of confinement in violation of the Eighth Amendment, (3) failure to

protect in violation of the Eighth Amendment; (4) a Due Process claim based on his confinement

to administrative segregation, (5) a Due Process claim based on certain Defendants filing a false

misconduct report against him and failing to abide by state regulations when conducting a hearing

on that report, (6) denial of access to the courts in violation of the First Amendment, (7) a First

Amendment retaliation claim, and (8) verbal harassment. The Court addresses each of these in

turn.

                1. Eighth Amendment - Deliberate Indifference to Serious Medical Needs

         Plaintiff maintains that Defendants were deliberately indifferent to his serious medical

needs when his threats of suicide were ignored, resulting in suicide attempt. (Doc. 8 at 3–5).

According to Plaintiff, after being placed in an unsanitary cell, he informed Defendants Grimm,

Hitch, and Maria of his intent to commit suicide. (Id.). These Defendants either ignored his

suicidal ideation, or, in the case of Defendant Maria, actively encouraged him to commit suicide.

(Id.).   Defendant Hitch allegedly walked by Plaintiff’s cell multiple times while Plaintiff was

attempting to commit suicide and did not intervene. (Id.).

         “[D]eliberate indifference to serious medical needs of prisoners constitutes the unnecessary

and wanton infliction of pain proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S.

97, 104 (1976) (internal citation and quotation marks omitted). An inmate can bring suit under 42

U.S.C. § 1983 for an Eighth Amendment violation “whether the indifference is manifested by

prison doctors in their response to the prisoner’s needs or by prison guards in intentionally denying



                                                  7
or delaying access to medical care or intentionally interfering with the treatment once prescribed.”

Id. 104–05.

        Such a claim has an objective and a subjective component. Blackmore v. Kalamazoo Cty.,

390 F.3d 890, 895 (6th Cir. 2004). As the Sixth Circuit recently explained:

        The objective component requires that the inmate have a sufficiently serious
        medical need such that she is incarcerated under conditions posing a substantial risk
        of serious harm. A medical need is sufficiently serious if it has been diagnosed by
        a physician as mandating treatment or is so obvious that even a lay person would
        easily recognize the necessity for a doctor’s attention.

        To satisfy the subjective component, a plaintiff must show that officials had a
        sufficiently culpable state of mind, namely deliberate indifference to inmate health
        or safety. Deliberate indifference is greater than negligence but does not require
        proof that the officials intended to cause harm. Acting or failing to act
        with deliberate indifference to a substantial risk of serious harm to a prisoner is the
        equivalent of recklessly disregarding that risk. The plaintiff must allege facts
        which, if true, would show that the official being sued subjectively perceived facts
        from which to infer substantial risk to the prisoner, that he did in fact draw the
        inference, and that he then disregarded that risk.

North v. Cuyahoga Cty., No. 17-3964, — F. App’x —, 2018 WL 5794472, at *3 (6th Cir. Nov. 5,

2018) (internal citations, quotation marks, and alterations omitted).

        According to Defendants, in this case, the Court does “not need to look at the objective or

subjective components of an Eighth Amendment claim.” (Doc. 47 at 10). Instead, they emphasize

that “Plaintiff has not claimed that he suffered any pain or injury as a result of Defendants [sic] actions.”

(Id.). Absent allegations of pain or injury, Defendants insist Plaintiff’s claim fails. (Id. at 10–11).

        While it is true that prisoners may not bring claims “for mental or emotional injury suffered

while in custody without a prior showing of physical injury,” 42 U.S.C. § 1997e(e), Plaintiff does,

in fact, allege that he suffered physical injury as a result of Defendants’ deliberate indifference to

his serious medical needs. (See Doc. 8 at 3–4). After correctional staff ignored his repeated

statements that he was going to kill himself, Plaintiff alleges that he hung himself with a towel,

resulting in him nearly “choking to death.”              (Id.).   Several days later, Plaintiff reported

                                                     8
experiencing dizzy spells, migraines, and coughing up blood. (Id. at 5).             Construing the

Complaint in a light most favorable to Plaintiff, the Court can infer that Plaintiff suffered more

than a de minimis physical injury as a result of allegedly hanging himself and nearly “choking to

death.” See Arauz v. Bell, 307 F. App’x 923, 929 (6th Cir. 2009) (“Reading Arauz’s pleadings

liberally, we conclude that Arauz’s statements that he attempted to commit suicide satisfy this

requirement. By definition, attempting suicide involves hurting oneself, and we can presume the

existence of some physical injury from Arauz’s statement that he attempted to commit suicide.”);

see also Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012) (“In suicide cases, the objective

element ‘is met by virtue of the suicide itself, as it goes without saying that suicide is a serious

harm.’” (quoting Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006)).

       Defendants maintain that Plaintiff cannot proceed with his deliberate indifference claim

because he has failed to corroborate his allegations with “verifying medical evidence.” (Doc. 47

at 10–11). This misstates the law in two important ways. First, this requirement applies at the

summary judgment stage, not to a motion for judgment on the pleadings. See Fed. R. Civ. P. 12(c);

see also Stevens v. Hutchinson, No. 1:13-CV-918, 2017 WL 9605115, at *11–12 (W.D. Mich.

Dec. 6, 2017), report and recommendation adopted as modified, No. 1:13-CV-918, 2018 WL

1557251 (W.D. Mich. Mar. 30, 2018), appeal dismissed, No. 18-1536, 2018 WL 3825418 (6th

Cir. June 1, 2018) (“Defendants’ reliance on the Sixth Circuit’s decision in Napier v. Madison

County is misplaced in the Rule 12(b)(6) context. In response to a motion for summary judgment,

a plaintiff claiming that delay in receiving medical treatment rose to a constitutional violation must

place verifying medical evidence in the record to establish the detrimental effect of the delay in

medical treatment to succeed. The MDOC defendants have not identified any case where the Sixth




                                                  9
Circuit has extended the ‘verifying medical evidence’ requirement to a challenge to the adequacy

of a pleading under Rule 12(b)(6).”). Therefore, it is not relevant at this stage of proceedings.

       Second, this requirement applies only in specific circumstances not at issue here. “If the

plaintiff’s [deliberate indifference] claim . . . is based on the prison’s failure to treat a condition

adequately, or where the prisoner’s affliction is seemingly minor or non-obvious, the plaintiff must

place verifying medical evidence in the record to establish the detrimental effect of the delay in

medical treatment.” Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (citation and internal

quotation marks omitted). But “[w]here a plaintiff’s claims arise from an injury or illness so

obvious that even a lay person would easily recognize the necessity for a doctor’s attention, the

plaintiff need not present verifying medical evidence of serious medical need.” Blackmore, 390

F.3d at 899. As alleged by Plaintiff, his attempted suicide by hanging and the resulting injuries

were sufficiently obvious that even a lay person would have recognized the need for medical

attention. (See Doc. 8 at 3–5). Defendants’ argument on this point is therefore not persuasive.

       In view of the foregoing, Defendants’ Motion for Judgment on the Pleadings is DENIED

with respect to Plaintiff’s deliberate indifference claim. Plaintiff may proceed with his deliberate

indifference claim against Defendants Grimm, Hitch, and Maria.

               2. Eighth Amendment - Conditions of Confinement

       Plaintiff alleges that the conditions of confinement in three different cells—Cell 1210, Cell

2104, and a corner cell on “TPU North”—violated his Eighth Amendment right to be free from

cruel and unusual punishment. (See Doc. 8 at 3–4 (describing conditions in Cell 1210); id. at 10

(describing conditions in Cell 2104); and id. at 11 (describing conditions in the corner cell on

“TPU North”)). It is unclear from the Complaint whether Cell 1210 is the same cell as the corner




                                                  10
cell on “TPU North.” The Court treats them as separate for purposes of this analysis, but the result

would be the same regardless.

       In mid-March 2018, Plaintiff was allegedly placed in Cell 2104 in which there was “a toilet

attach[ed] to a sink where the sink did not work at all[.]” (Id. at 10). On March 20, 2018, Plaintiff

was allegedly confined to cell 1210, which “was covered in black mold, feces, urine, and asbestos”

on “the sink walls, and the entire ceiling.” (Doc. 8 at 3). As a result of his exposure to those

conditions and Defendants’ alleged refusal to remedy them, Plaintiff attempted to commit suicide,

hanging himself and nearly choking to death. (Id. at 3–4). Several days later, Plaintiff reported

experiencing dizzy spells, migraines, and coughing up blood. (Id. at 5).           Finally, at some

subsequent point, Plaintiff was “placed back on ‘TPU North” in a corner cell filled with asbestos

and black mold.” (Id. at 11). Plaintiff requested to be moved from that cell, and his request was

granted.” (Id.).

       “The Eighth Amendment protects inmates by imposing duties on prison officials, who must

provide humane conditions of confinement and adequate food, clothing, shelter, and medical care

and take reasonable measures to guarantee the safety of the inmates.” Stoudemire v. Mich. Dep’t

of Corr., 705 F.3d 560, 568 (6th Cir. 2013) (citation, alterations, and internal quotation marks

omitted). “To state a claim for violation of the Eighth Amendment arising from conditions of

confinement, a prisoner must plead (1) that ‘the failure to protect from risk of harm [was]

objectively sufficiently serious,’ and (2) that ‘the official acted with deliberate indifference to

inmate health or safety.’” Taylor v. Larson, 505 F. App’x 475, 477 (6th Cir. 2012) (quoting

Mingus v. Butler, 591 F.3d 474, 480 (6th Cir. 2010)).

       “Conditions-of-confinement cases are highly fact-specific, but one guiding principle is that

the length of exposure to the conditions is often paramount.” Lamb v. Howe, 677 F. App’x 204,



                                                 11
209–10 (6th Cir. 2017) (citing DeSpain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001)). As the

Supreme Court has recognized, “[a] filthy, overcrowded cell and a diet of ‘grue’ might be tolerable

for a few days and intolerably cruel for weeks or months.” Hutto v. Finney, 437 U.S. 678, 686–

87 (1978).

       Ultimately, “[n]ot every unpleasant experience a prisoner might endure while incarcerated

constitutes cruel and unusual punishment within the meaning of the Eighth Amendment.” Powell

v. Washington, 720 F. App’x 222, 228 (6th Cir. 2017) (quoting Ivey v. Wilson, 832 F.2d 950, 954

(6th Cir. 1987)). Meritorious conditions-of-confinement claims therefore require a showing that

a plaintiff was “deprived ‘of the minimal civilized measure of life’s necessities.’” Harden–Bey v.

Rutter, 524 F.3d 789, 795 (6th Cir. 2008) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

       Plaintiff’s allegations regarding the conditions in Cell 2104 and the corner cell on “TPU

North” fail to state a claim upon which relief can be granted. To establish a claim for damages

under the Eighth Amendment, a plaintiff must allege some type of physical injury. See Flanory v.

Bonn, 604 F.3d 249, 254 (6th Cir. 2010) (“[E]ven though the physical injury required by § 1997e(e)

for a § 1983 claim need not be significant, it must be more than de minimis for an Eighth

Amendment claim to go forward.”). Plaintiff does not allege that he suffered physical injury as a

result of the conditions in Cell 2104 and the corner cell on “TPU North.” As a result, his claim

fails with respect to those conditions.

       A more difficult question is whether Plaintiff has stated a claim for relief based on his

allegations concerning the conditions in Cell 1210. Plaintiff alleges that he was placed in Cell

1210, which “was covered in black mold, feces, urine, and asbestos” on “the sink walls, and the

entire ceiling.” (Doc. 8 at 3). Defendants allegedly refused to remedy these conditions, and

Plaintiff subsequently attempted suicide, resulting in a variety of physical injuries. (Id. at 3–5).



                                                 12
       Defendants offer two arguments in support of their position that these allegations fail to

state a claim for relief. First, they contend, Plaintiff did not allege that he suffered any physical

injury from his exposure to the conditions in Cell 1210. (Doc. 47 at 7). But the Complaint alleges

that Plaintiff attempted suicide in response to his exposure to the conditions in Cell 1210.

Attempted suicide is a physical injury that satisfies the Prison Litigation Reform Act’s physical

injury requirement. See supra at 8–9 (citing Arauz, 307 F. App’x at 929; Rosario, 670 F.3d at

821); see also Willey v. Kirkpatrick, 801 F.3d 51, 68 (2d Cir. 2015) (concluding that inmate’s

conditions-of-confinement claim satisfied the physical injury required because he “plainly alleged

that his mental-health problems and attempted suicide followed the campaign of retaliation of

which the unsanitary conditions of his confinement were a prominent part”).

       Second, Defendants contend that Plaintiff’s exposure to the conditions in Cell 1210 was

temporary at most, arguing that Plaintiff “stated in his complaint that upon complaining about

these conditions, he was moved to another cell.” (Doc. 47 at 6). They do not cite any portion of

the Complaint in support of this statement, and the Court has been unable to locate any such

admission in the Complaint. According to Plaintiff, in response to an informal complaint,

correctional staff, not Plaintiff, asserted that he had been moved after complaining of the

conditions in Cell 1210. (Doc. 8 at 5).

       The fundamental problem with the Complaint is the lack of allegations concerning

Plaintiff’s length of exposure to unfit conditions in Cell 1210. Sixth Circuit cases illustrate the

importance that length of exposure to those conditions plays in determining whether the Eighth

Amendment has been violated. Compare Taylor, 505 F. App’x. at 477 (finding that a prisoner

who alleged that he was placed in a cell covered in fecal matter and forced to remain there for

three days sufficiently stated a claim under the Eighth Amendment) with Lamb, 677 F. App’x at



                                                 13
209 (finding that plaintiff’s four-hour period of exposure to human waste was a “temporary

inconvenience that, while serious, did not last so long as to create conditions that fall below ‘the

minimal civilized measure of life’s necessities as measured by a contemporary standard of

decency.’” (citation omitted)). Because the Complaint lacks direct or inferential allegations that

would allow the Court to conclude that Plaintiff’s Eighth Amendment rights were violated,

Defendants’ Motion for Judgment on the Pleadings is GRANTED with respect to Plaintiff’s

conditions-of-confinement claim. However, Plaintiff is GRANTED 30 days in which to file an

Amended Complaint with respect to (1) the length of time he was exposed to the conditions in Cell

1210 and (2) any injury he suffered as a result of his exposure to those conditions.

               3. Eighth Amendment - Failure to Protect

       Plaintiff appears to allege that Defendants failed to protect him from verbal harassment and

threats from other inmates. (See Doc. 8 at 9–10). Under the Eighth Amendment, inmates have a

constitutional right to personal safety. Farmer v. Brennan, 511 U.S. 825, 833 (1994). Correctional

officials therefore have an obligation “to take reasonable measures to guarantee the safety of the

inmates” in their custody. Hudson v. Palmer, 468 U.S. 517, 526–27 (1984). In order to establish

a constitutional violation for failure to protect, a prison inmate must show that: (1) “the failure to

protect from risk of harm is objectively sufficiently serious”; and (2) that “prison officials acted

with deliberate indifference to inmate health or safety.” Bishop v. Hackel, 636 F.3d 757, 766 (6th

Cir. 2011).

       Because Plaintiff has not alleged that he suffered any physical injury as a result of

Defendants’ alleged failure to protect him, he has failed to state a claim upon which relief may be

granted. See Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir. 2010) (“[E]ven though the physical

injury required by § 1997e(e) for a § 1983 claim need not be significant, it must be more than de



                                                 14
minimis for an Eighth Amendment claim to go forward.”). Therefore, Defendants’ Motion for

Judgment on the Pleadings is GRANTED with respect to Plaintiff’s failure-to-protect claim.

                4. Due Process – Administrative Segregation

        Plaintiff alleges that his Due Process rights were violated as a result of him being confined

to administrative segregation since February 28, 2018. (Doc. 8 at 1; id. at 12). Absent “atypical

and significant hardship,” confinement in administrative segregation does not implicate liberty

interests protected by the Due Process clause. Sandin v. Conner, 515 U.S. 472, 484 (1995).

“Generally courts will consider the nature and duration of a stay in segregation in determining

whether it imposes an ‘atypical and significant hardship.’” Joseph v. Curtin, 410 F. App’x 865,

868 (6th Cir. 2010) (quoting Harden–Bey, 524 F.3d at 793).

        Here, Plaintiff has purportedly been in administrative segregation for nine to ten months.

(Doc. 8 at 1). By itself, this duration of confinement is not an “atypical or significant hardship.”

See Powell v. Washington, 720 F. App’x 222, 226 (6th Cir. 2017) (holding that six months in

administrative segregation does not constitute an “atypical and significant” hardship implicating

inmate’s due process rights); Mackey v. Dyke, 111 F.3d 460, 463 (6th Cir. 1997) (concluding that

more than a year in administrative segregation did not implicate inmate’s due process rights);

Dawson v. Norwood, No. 1:06-CV-914, 2008 WL 7866181, at *6 (W.D. Mich. Sept. 16, 2008),

report and recommendation adopted, No. 1:06-CV-914, 2010 WL 2232355 (W.D. Mich. June 1,

2010) (“Plaintiff was held in administrative segregation for approximately nine months.

Administrative segregation of this limited duration is not an atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life.” (citation and internal quotation marks

omitted)); cf. Harden–Bey, 524 F.3d at 793 (holding that three years in administrative segregation

potentially created a protected liberty interest).



                                                     15
       Further, the Complaint contains limited allegations regarding the nature of Plaintiff’s

confinement to administrative segregation. (See Doc. 8 at 1; id. at 12). Indeed, nothing in the

Complaint suggests that the nature of his confinement in administrative segregation is inconsistent

with “the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. As a result, Plaintiff has not

alleged that his confinement to administrative segregation constituted an “atypical and significant”

hardship, and his Due Process claim therefore fails as a matter of law. Defendants’ Motion for

Judgment on the Pleadings is GRANTED with respect to this claim. However, Plaintiff is

GRANTED 30 days in which to file an Amended Complaint with respect to (1) whether he

remains confined in administrative segregation, (2) the official responsible for his placement in

administrative segregation; (3) the nature of his confinement in administrative segregation (e.g.,

loss of privileges), and (4) any allegations supporting his contention that he will be confined in

administrative segregation “for years,” (Doc. 8 at 12).

               5. Due Process – Disciplinary Proceedings

       Plaintiff appears to allege that certain Defendants violated his Due Process rights by filing

a false misconduct report against him and failing to abide by state regulations when conducting a

hearing on that report. (Doc. 8 at 11–12). The Sixth Circuit has made clear that allegations like

this are insufficient to state a claim upon which relief may be granted. “[A] prisoner has no

constitutional right to be free from false accusations of misconduct.” Jackson v. Hamlin, 61 F.

App’x 131, 132 (6th Cir. 2003) (citing Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986)).

See also Martin v. Zariwala, No. 2:18-CV-270, 2018 WL 2725434, at *3 (S.D. Ohio June 6, 2018),

report and recommendation adopted, No. 2:18-CV-270, 2018 WL 4804663 (S.D. Ohio Oct. 4,

2018) (collecting district court cases in the Sixth Circuit holding the same). Further, with respect

to Plaintiff’s allegations that Defendants failed to follow state regulations when conducting his



                                                 16
disciplinary hearing, the Sixth Circuit has held that “[t]he state simply has no ‘federal due process

obligation to follow all of its procedures; such a system would result in the constitutionalizing of

every state rule, and would not be administrable.’” Jackson, 61 F. App’x at 132 (quoting Levine

v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993)). See also Grinter v. Knight, 532 F.3d 567, 574

(6th Cir. 2008) (addressing failure to follow established procedures for prison disciplinary hearing

and holding that “[f]ailing to follow proper procedures is insufficient to establish an infringement

of a liberty interest.” (citing Olim v. Wakinekona, 461 U.S. 238, 250 (1983))). Therefore,

Defendants’ Motion for Judgment on the Pleadings is GRANTED with respect to this claim.

               6. First Amendment – Denial of Access to Courts

       Plaintiff alleges that Defendant Tyler denied him access to the courts. (Doc. 8 at 11–12).

Defendant Tyler purportedly disallowed Plaintiff from making a legal call on one occasion and

subsequently “cut all [Plaintiff’s] communications off from . . . the courts.” (Id.). “Prison officials

may not erect any barriers that impede an inmate’s access to the courts.” Kensu v. Haigh, 87 F.3d

172, 175 (6th Cir. 1996). “In order to state a claim for interference with access to the courts,

however, a plaintiff must show actual injury.” Harbin-Bey, 420 F.3d at 578 (citing Thaddeus–X

v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc)). “Examples of actual prejudice to pending

or contemplated litigation include having a case dismissed, being unable to file a complaint, and

missing a court-imposed deadline.” Harbin-Bey, 420 F.3d at 578 (citing Jackson v. Gill, 92 F.

App’x 171, 173 (6th Cir. 2004)).

       Here, Plaintiff has not alleged that he suffered an actual injury as a result of Defendants’

alleged interference with his access to the courts. (See Doc. 8 at 11–12). His First Amendment

claim fails as a result. See Harbin-Bey, 420 F.3d at 578 (citing Thaddeus–X, 175 F.3d at 394).




                                                  17
Defendants’ Motion for Judgment on the Pleadings with respect to Plaintiff’s allegations of being

denied access to the courts is therefore GRANTED.

               7. First Amendment – Retaliation

       Plaintiff alleges that he filed a complaint alleging that Defendant Tyler, among others, was

harassing him, and that, in response, Defendant Tyler retaliated against him by filing a false

conduct report against Plaintiff and “cut[ting] all [Plaintiff’s] communication off from the outside

world, [his] family, [and] the courts.” (Doc. 8 at 11–12).

       “Retaliation on the basis of a prisoner’s exercise of his First Amendment rights violates the

Constitution.” Harbin-Bey, 420 F.3d at 579 (citing Thaddeus–X, 175 F.3d at 394).

       In order to establish a First Amendment retaliation claim, a plaintiff must prove
       that: (1) the plaintiff engaged in protected conduct; (2) an adverse action was taken
       against the plaintiff that would deter a person of ordinary firmness from continuing
       to engage in that conduct; and (3) there is a causal connection between elements
       one and two—that is, the adverse action was motivated at least in part by the
       plaintiff’s protected conduct.

Harbin-Bey, 420 F.3d at 579 (citation and internal quotation marks omitted).

       Plaintiff’s allegations satisfy the first element of a First Amendment retaliation claim. The

filing of non-frivolous grievances, like the grievance Plaintiff allegedly filed against Defendant

Tyler, is protected conduct under the First Amendment. Hill v. Lappin, 630 F.3d 468, 472 (6th

Cir. 2010) (citing Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000)).

       Plaintiff has also satisfied the second element of a First Amendment retaliation claim. “An

adverse action is one that is ‘capable of deterring a person of ordinary firmness’ from exercising

the constitutional right in question.” Hill, 630 F.3d at 472 (quoting Bell v. Johnson, 308 F.3d 594,

606 (6th Cir. 2002)). “Actual deterrence need not be shown.” Harbin–Bey, 420 F.3d at 579

(citation omitted). This standard “is not an overly difficult one for the plaintiff to meet,” Hill, 630




                                                  18
F.3d at 472, and “is intended to weed out only inconsequential actions,” Thaddeus–X, 175 F.3d at

398.

       Here, Plaintiff alleges that in response to his filing of an informal complaint against

Defendant Tyler and others, Defendant Tyler retaliated by filing a false conduct report against him

and “cut all [his] communication off from the outside world, [his] family, [and] the courts.” (Doc.

8 at 11–12). Charging an inmate with serious misconduct is sufficiently adverse to deter a person

of ordinary firmness from engaging in protected conduct. See Thomas v. Eby, 481 F.3d 434, 441

(6th Cir. 2007) (“Thomas claims that Eby’s issuing him the sexual-misconduct ticket constitutes

an adverse action. Because inmates convicted of major-misconduct charges lose their ability to

accumulate disciplinary credits for that month, inmates of ordinary firmness would be more

reluctant to engage in protected conduct that may lead to the retaliatory issuance of misconduct

tickets.”); Catanzaro v. Michigan Dep’t of Corr., No. 1:09 CV 2, 2011 WL 7113245, at *10 (W.D.

Mich. Dec. 16, 2011), report and recommendation adopted, No. 1:09-CV-2, 2012 WL 271335

(W.D. Mich. Jan. 30, 2012) (“As courts recognize, charging a prisoner with a misconduct violation

is not an inconsequential action.” (collecting cases)). That is particularly true in this case where

the misconduct charge was allegedly combined with a loss of privileges. See Hill, 630 F.3d at 475

(“Being threatened with a transfer to a more restrictive living environment with fewer privileges

would deter a person of ordinary firmness from exercising the constitutional right to file

grievances.”).

       The third element is a closer call. Plaintiff’s allegations must demonstrate “that the adverse

action was motivated at least in part by the prisoner’s protected conduct.” Id. Temporal proximity

between the protected conduct and the adverse action is one approach to establish the required

causal connection. See id. at 476 (citing Thaddeus–X, 175 F.3d at 399).



                                                19
       However, Sixth Circuit precedent is less than clear as to whether, at the motion to dismiss

stage, temporal proximity alone is sufficient to establish the required causal connection. Compare

id. (“Although this court has concluded that evidence of temporal proximity between filing

grievances and the adverse action provides some support for establishing retaliatory motive, it has

been reluctant to find that such evidence alone establishes retaliatory motive.” (citing Holzemer v.

City of Memphis, 621 F.3d 512, 525–26, (6th Cir. 2010))) and Skinner v. Bolden, 89 F. App’x 579,

579–80 (6th Cir. 2004) (“[C]onclusory allegations of temporal proximity are not sufficient to show

a retaliatory motive.” (citation omitted)) with Top Flight Entm’t, Ltd. v. Schuette, 729 F.3d 623,

632 (6th Cir. 2013) (“[A]lthough temporal proximity may not be enough to ultimately sustain

Plaintiffs’ allegations, it is sufficient at [the motion to dismiss] stage to render Plaintiffs’ claims

plausible. As we recently noted in reversing the grant of a motion to dismiss in a § 1983 action,

‘[t]emporal proximity between the protected conduct and the adverse action by the state actor alone

may be significant enough to constitute indirect evidence . . . to create an inference of retaliatory

motive.’” (quoting Paige v. Coyner, 614 F.3d 273, 283 (6th Cir. 2010))).

       The Court finds that, at this stage of the case, Plaintiff has pled sufficient allegations to

satisfy the third element of a First Amendment retaliation claim. Two principles support this

conclusion. First, the Sixth Circuit has emphasized that “[a] defendant’s motivation for taking

action against the plaintiff is usually a matter best suited for the jury.” Paige, 614 F.3d at 282

(citing Harris v. Bornhorst, 513 F.3d 503, 519–20 (6th Cir. 2008)). Second, at the motion to

dismiss stage, in a published decision, the Sixth Circuit has recognized that “temporal proximity

between the protected conduct and the adverse action by the state actor ‘alone may be significant

enough to constitute indirect evidence . . . to create an inference of retaliatory motive.’” Paige,

614 F.3d at 282 (quoting Muhammad v. Close, 379 F.3d 413, 417–18 (6th Cir. 2004)) (emphasis



                                                  20
added). Here, Plaintiff has alleged that Defendant Tyler retaliated against him approximately two

weeks after he filed his complaint regarding Defendant Tyler. (Doc. 8 at 11). “[A]lthough

temporal proximity may not be enough to ultimately sustain Plaintiff[’s] allegations, it is sufficient

at this stage to render [his] claims plausible.” Top Flight Entm’t, 729 F.3d at 632. Therefore,

Defendants’ Motion for Judgment on the Pleadings is DENIED with respect to Plaintiff’s First

Amendment retaliation claim. Plaintiff may proceed with that claim against Defendant Tyler.

               8. Verbal Harassment

       Throughout his Complaint, Plaintiff alleges that correctional staff subjected him to verbal

harassment and threats.     (See generally Doc. 8).       While this behavior, if true, is indeed

reprehensible, it is well-settled that “[v]erbal harassment or idle threats by a state actor do not

create a constitutional violation and are insufficient to support a section 1983 claim for relief.”

Wingo v. Tenn. Dep’t of Corr., 499 F. App’x. 453, 455 (6th Cir. 2012) (citing Ivey v. Wilson, 832

F.2d 950, 955 (6th Cir. 1987)). As a result, Plaintiff has failed to state a claim related to these

allegations. Therefore, Defendants’ Motion for Judgment on the Pleadings is GRANTED with

respect to Plaintiff’s claim that Defendants verbally harassed and threatened him.

III.    MOTION TO GRANT                  SUPPLEMENTAL            COMPLAINT          AND      SERVE
        DEFENDANTS (Doc. 44)

       Plaintiff requests that the Court grant him permission to file a supplemental complaint with

a new claim against a new defendant. (Doc. 44 at 1–2). He also requests that the Court serve certain

Defendants identified in the Complaint who have not yet been served. (Id. at 2).

       As the Court observed in its July 31, 2018 Opinion and Order (Doc 42), “Plaintiff’s

proposed supplemental complaints appear to have little or no relation to the claims raised in the

original complaint.” (Id. at 10 (citing Dyess v. Mullins, No. 1:16-cv-910, 2017 WL 2828642, at *3

(S.D. Ohio Sept. 1, 2017) (denying Plaintiff’s motion to amend to add claims relating to an entirely

                                                 21
separate incident and involving three new Defendants))). For the same reason, Plaintiff’s Motion

to Grant Supplemental Complaint (Doc. 44) is DENIED. To the extent that Plaintiff has requested

that this Court issue summons and that the proposed supplemental complaints be served, that

request is DENIED for the same reason.

IV.      MOTION FOR A STAY OF DISCOVERY (Doc. 49)

        In light of the Court’s ruling on Defendants’ Motion for Judgment on the Pleadings,

Defendants’ Motion for a Stay of Discovery (Doc. 49) is DENIED AS MOOT. The parties are

directed to proceed with discovery with respect to Plaintiff’s claim that have survived Defendants’

Motion for Judgment on the Pleadings.

V.      MOTION TO APPOINT COUNSEL (Doc. 50)

        Plaintiff has also filed a motion to appoint counsel. (Doc. 50). Because the action has not

yet progressed to the point that the Court is able to evaluate the merits of Plaintiff’s claim, the

motion for appointment of counsel is DENIED without prejudice to renewal at a later stage of the

proceedings. See Henry v. City of Detroit Manpower Dep’t, 763 F.2d 757, 760 (6th Cir. 1985) (en

banc) (“[I]n considering an application for appointment of counsel, district courts should consider

plaintiff’s financial resources, the efforts of plaintiff to obtain counsel, and whether plaintiff’s claim

appears to have any merit.”).

VI.      MOTION TO STRIKE (Doc. 51)

        Plaintiff has requested that the Court strike Defendants’ Motion for Judgment on the

Pleadings. (See Doc. 51 at 1–2). According to Plaintiff, the Court has already screened his

Complaint “and determined that Plaintiff has stated a claim for relief.” (Id. at 1). Therefore, he

argues, Defendants’ Motion for Judgment on the Pleadings is moot. (Id. at 2).




                                                   22
           Plaintiff misunderstands the significance of this Court’s initial screen of his Complaint

under 28 U.S.C. §§ 1915(e) and 1915(A). The Court’s Order permitting Plaintiff to proceed with

this action did not affect Defendants’ right to file a Rule 12 motion. Consequently, Plaintiff’s

Motion to Strike (Doc. 51) is DENIED.

 IV.        CONCLUSION

           Based upon the foregoing, Defendants’ Motion for Judgment on the Pleadings (Doc. 47) is

GRANTED in part and DENIED in part. Specifically, Defendants’ Motion for Judgment on the

Pleadings is denied with respect to (1) Plaintiff’s deliberate indifference claim against Defendants

Grimm, Hitch, and Maria and (2) Plaintiff’s First Amendment retaliation claim against Defendant

Tyler. Defendant’s Motion for Judgment on the Pleadings is granted with respect to all other claims.

           However, the Court GRANTS Plaintiff 30 days in which to file an Amended Complaint

consistent with this Opinion and Order. Plaintiff’s Amended Complaint should address the

following claims only:

       •    His deliberate indifference claim against Defendants Grimm, Hitch, and Maria, see supra
            at 7–10;

       •    His conditions-of-confinement claim against Defendant Brown, Defendant John Doe,
            Defendant Grimm, Defendant Maria, and Defendant Hitch, see supra at 10–14;

       •    His Fourteenth Amendment Due Process claim based on his confinement in administrative
            segregation, see supra at 15–16; and

       •    His First Amendment retaliation claim against Defendant Tyler, see supra at 18–21.

           Plaintiff’s Motion to Grant Supplemental Complaint and Serve Defendants (Doc. 44) and

Motion to Strike (Doc. 51) are DENIED. Plaintiff’s Motion to Appoint Counsel (Doc. 50) is

DENIED without prejudice. Defendants’ Motion to Stay Discovery (Doc. 49) is DENIED as

moot.



                                                  23
      IT IS SO ORDERED.


Date: December 19, 2018        /s/ Kimberly A. Jolson
                               KIMBERLY A. JOLSON
                               UNITED STATES MAGISTRATE JUDGE




                          24
